 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6   CHRISTOPHER WILLIAM OLSEN,
                                                              Case No. C19-6111-BHS-TLF
 7                              Petitioner,
            v.                                                   ORDER APPOINTING THE
 8                                                               FEDERAL PUBLIC DEFENDER
     MICHAEL OBENLAND,
 9
                                Respondent.
10

11          This is a federal habeas action brought under 28 U.S.C. § 2254. This matter comes

12   before the Court at the present time on petitioner’s motion to appoint counsel. Dkt. 5. The Court,

13   having reviewed petitioner’s motion, and the balance of the record, hereby finds and ORDERS

14   as follows:

15          (1)     Petitioner’s motion to appoint counsel (Dkt. 5) is GRANTED and the Federal

16   Public Defender for the Western District of Washington is appointed as counsel of record for

17   petitioner. While there is no constitutional right to appointment of counsel in actions brought

18   under § 2254, the Court may exercise its discretion to appoint counsel for a financially eligible

19   individual where the "interests of justice so require." 18 U.S.C. § 3006A. See also, Weygardt v.

20   Look, 718 F.2d 952 (9th Cir. 1983). This Court concludes, based upon its review of the record,

21   that petitioner is financially eligible for appointment of counsel in this federal habeas proceeding,

22   and that the interests of justice warrant such an appointment given the complexity of the issues

23

24

25

     -1
 1   raised by petitioner and the fact that petitioner is reportedly currently undergoing treatment for a

 2   brain tumor. Dkts. 4, 5.

 3          (2)     In order to allow petitioner’s counsel sufficient time to prepare, the Court amends

 4   the previously established deadline for respondent’s answer. Respondent shall file his answer

 5   to the petition on or before March 16, 2020.

 6          (3)     The Clerk is directed to send copies of this Order to petitioner, to the Federal

 7   Public Defender’s Office, and to the Honorable Benjamin H. Settle.

 8          Dated this 13th day of January, 2020.

 9

10

11                                                         A
                                                           Theresa L. Fricke
12                                                         United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

     -2
